Exhibit 10.43

JACOBS ENGINEERING GROUP INC.
MANAGEMENT INCENTIVE PLAN
(As Amended and Restated - effective November 19, 2015)

Summary of the Program
The purpose of the Jacobs Engineering Group Inc. Management Incentive Plan (the
“Plan”) is to promote the success of Jacobs Engineering Group Inc. (“Jacobs”)
and its subsidiaries (collectively referred to as the “Company”) by attracting
and retaining highly qualified people who perform to the best of their abilities
to achieve Company objectives and profitability. The Plan is a sub-plan under
Jacobs’ 1999 Stock Incentive Plan (the “1999 SIP”) with respect to the Company’s
Named Executive Officers, as defined under Item 402 of Regulation S-K (each, an
“Executive”). Incentives awarded under the Plan to Executives shall be grants of
Incentive Bonuses (as defined in the 1999 SIP) under the 1999 SIP pursuant to
the terms thereof.
Eligibility and Participation
The Chief Executive Officer (“CEO”) of the Company shall automatically
participate in the Plan for each fiscal year. In addition to the CEO, those
Executives, Presidents/Executive Vice Presidents or Senior Vice Presidents (or
any of their functional equivalents) designated in writing by the Chief
Executive Officer and the Human Resource and Compensation Committee (the
“Committee”) of Jacobs’ Board of Directors, in their sole and absolute
discretion, shall participate in the Plan. Key managers (management level
personnel who do not normally receive overtime compensation) designated in
writing by the Committee, the Chief Executive Officer, the Executive Vice
President, Chief Financial Officer, or the Senior Vice President, Global Human
Resources, or their functional equivalents (collectively, the “Approving Group”)
in their sole and absolute discretion shall participate in the Plan. The CEO and
other individuals designated as participants pursuant to this paragraph are the
“Participants.” Other than the CEO, no person is automatically entitled to
participate in the Plan in any fiscal year and participation in the Plan during
any fiscal year does not entitle a Participant to participate in the Plan or any
other plan in the future.
Incentive Formula
The Committee will determine the incentive formula in its sole and absolute
discretion. The incentive formula will be selected by the Committee and with
respect to (i) Executives will be based on one or more of the Qualifying
Performance Criteria (as defined in the 1999 SIP) and (ii) non-Executives any
criteria selected by the Committee. The incentive formula and additional terms
and conditions applicable to the Plan will be set forth in documentation that is
(a) not inconsistent with the terms and conditions of this Plan, (b) references
this Plan and (c) approved by the Committee not later than 90 days after the
commencement of each fiscal year. The incentive formula are subject to change at
any time during the fiscal year with respect to non-Executives and, with respect
to Executives, the Committee may, to the extent consistent with Section 162(m),
appropriately adjust any measurement of performance under a Qualifying
Performance Criteria for any of the reasons set forth in Section 10(b) of the
1999 SIP. The incentive formula need not be the same as to all Participants and
the amount of a Participant’s potential incentive may be based on that
Participant’s salary. If a Participant moves from one level of designated
participation to another during the fiscal year, the different weighting factors

1



--------------------------------------------------------------------------------

Exhibit 10.43

and incentive formula, if any, will be applied to the salary earned at each
level and prorated accordingly.
Special Provisions Applicable to Executives
Notwithstanding anything in the Plan to the contrary, any amounts paid to an
Executive under this Plan are intended to constitute performance-based
compensation for purposes of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”). The maximum incentive payable to an Executive
under the Plan with respect to a fiscal year is 3.0 times the Executive’s
salary, and, the maximum aggregate amount payable under the Plan to any
Executive for any fiscal year is $5,000,000. Salary for purposes of the
foregoing sentence is the applicable Executive’s salary as of the beginning of
the fiscal year for which incentives are being paid, unless the Executive is
hired after the beginning of such fiscal year in which case salary shall be such
Executive’s initial salary.
Approvals
Each award to an Executive, President/Executive Vice President, or Senior Vice
President shall be approved by the Committee and each award to any other
Participant shall be approved by one or more members of the Approving Group.
Payment of Awards
An award shall be paid at such time or times as determined by the Committee in
the Committee’s sole and absolute discretion; provided, however, that no
incentive paid to an Executive shall be paid unless the Committee certifies in
writing that the relevant Qualifying Performance Criteria and any other material
terms established by the Committee have been satisfied as required by Section
162(m) of the Code. The Committee may reduce any award up to the date of
payment. All payments are subject to federal, state, or local taxes.
All awards shall be paid in full within 90 days of the close of the applicable
fiscal year, except (i) Executive incentives that have not been certified by the
Committee as required by this section, which shall be paid as soon as
practicable following such certification and (ii) those deferred pursuant to the
terms of a Company sponsored plan for which a Participant is eligible, which
shall be paid pursuant to the terms of such plan.
If an individual becomes a Participant in the Plan after the beginning of a
fiscal year, his or her incentive will be prorated accordingly. Except as set
forth in the next sentence, to receive payment of an award, a Participant must
be employed with the Company on the date each incentive award is paid. If a
Participant’s employment terminates for any reason before the payment date, all
unpaid incentives are automatically forfeited unless (i) the determination is
made to pay a pro-rated incentive in the sole and absolute discretion of the
Committee; (ii) a Participant “retires” during the fiscal year, in which case
the Participant will be eligible for a prorated payment; (iii) a Participant
dies during the fiscal year, in which case, the Participant’s “beneficiary” will
be eligible to receive payment equal to the Participant’s target incentive,
prorated for the number of days worked during the fiscal year; or (iv) a
Participant dies after the end of the fiscal year but before the payment date,
in which case, the Participant’s “beneficiary” will be eligible to receive
payment of the award. “Retires” means a Participant’s voluntary resignation from
employment (i) at age 65 or older or (ii) at age 60 or older with 10 or more
years of service with the Company. “Beneficiary” means a Participant’s
designated beneficiary for company-paid life insurance, or the Participant’s
estate if none.
Modifications and Administration

2



--------------------------------------------------------------------------------

Exhibit 10.43

This Plan shall be administered by the Committee which shall consist of at least
two independent directors of the Company who satisfy the requirements of Section
162(m) of the Code. The Committee shall have the sole and absolute discretion
and authority to: (i) administer and interpret the Plan in accordance with
Section 162(m) of the Code as appropriate; (ii) prescribe the terms and
conditions of any awards granted under the Plan; (iii) adopt rules and
guidelines for the administration of the Plan that are consistent with the Plan;
and (iv) interpret, amend or revoke any such rules and guidelines. The Committee
may terminate the Plan at any time, for any and no reason, and may also amend
the Plan in order to reduce the amount of any incentive payments at any time,
for any or no reason. The decisions and interpretations of the Committee and its
delegates shall in every case be final and binding on all persons having an
interest in the Plan and shall be afforded the maximum deference permitted by
applicable law, shall be reviewed under an “abuse of discretion” standard of
review, and shall be upheld as long as reasonable. The Committee may designate
the Secretary of the Company or any other Company employee to assist the
Committee in the administration of the Plan, and may grant authority to such
persons to execute Award Agreements or other documents entered into under the
Plan on behalf of the Committee or the Company. The Committee hereby delegates
all of its discretion and authority under the Plan as to all non-Executive
Participants to each other member of the Approving Group, each of which shall
have all of the rights of the Committee as to such Participants; provided,
however, that the Committee may act in lieu of such delegates.


Claw-back
In the event of any Inaccurate Financial Statement, section 16 executive
officers will be required to return to the Company on demand all incentive-based
compensation payments made to them during the 3-year period preceding the date
on which the Company is required to prepare an accounting restatement that are
in excess of what would have been paid had such incentive-based compensation
instead been determined under the accounting restatement.  An “Inaccurate
Financial Statement” is any inaccurate financial statement due to material
noncompliance by the Company with any financial reporting requirements under the
securities laws.


Section 409A of the Code
It is intended that this Plan and any awards granted hereunder shall either be
exempt from the requirements of, or else comply with the requirements of,
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
of the Internal Revenue Service. Any provision that would cause any award
granted hereunder to incur additional taxes under Section 409A of the Code shall
have no force or effect unless and until amended to comply with Section 409A of
the Code, which amendment may be retroactive to the extent permitted by Section
409A of the Code.


No Right to Employment, Reelection or Continued Service
Nothing in this Plan or an incentive granted hereunder shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment, service on the Board of Directors or service for the Company at any
time for any reason, or no reason, nor shall this Plan or an incentive granted
hereunder confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither this Plan nor
any incentive

3



--------------------------------------------------------------------------------

Exhibit 10.43

awarded hereunder shall constitute an employment contract between a Participant
and the Company.


Unfunded Plan
The Plan is an unfunded plan. Participants are and shall at all times be general
creditors of the Company with respect to any incentive awards granted under the
Plan, if any.

4

